Pee CtjeiaM.
We think that there is abundant evidence in this case identifying the Mosser line, referred to in the plaintiff’s deeds, with the Dempsey Pittman line, referred to in the defendant’s deeds. The evidence also sustains the finding of fact that the true location and direction of that line is “73 degrees 47 minutes west.
The line in the plaintiff’s deed, which adjoins the’ defendant’s land, is the last call, viz.: “A rock, beginning corner of Parsons’ tract and corner of J. C. Mosser & Co.; thence north 71% west with the line of J. C. Mosser & Co. 1,246 feet to the beginning.”
The corresponding call and line in the defendant’s deed reads as follows: “From Dempsey Pittman corner, pine stump, three pine pointers, thence with his line north 76 west 77 poles to a stake in his own line he purchased of L. Simmons.”
Under the evidence, therefore, we think his Honor was correct in holding that the true location of the dividing line is with the Mosser or Dempsey Pittman line, and that the course must be slightly varied so as to run that line.
The judgment of the Superior Court is
Affirmed.